United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-908
Issued: November 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2011 appellant filed a timely appeal from a September 30, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his left hand
conditions and a February 15, 2011 nonmerit decision finding that he abandoned his request for
an oral hearing. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant’s left hand conditions are due to the accepted
September 10, 2009 employment injury; and (2) whether the Branch of Hearings and Review
properly determined that he abandoned his request for an oral hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 15, 2009 appellant, a 56-year-old nurse, filed a traumatic injury claim
alleging that he sustained injuries to his right shoulder and left hand on September 10, 2009,
when he slipped on ivy and fell against the back of his car in a government parking lot.
Appellant was treated by Dr. Richard Greenfield, a Board-certified orthopedic surgeon.
On December 16, 2009 Dr. Greenfield provided a history of injury indicating that appellant had
sustained an injury at work on September 10, 2009 when he tripped on ivy and landed on both
hands. He found swelling in the left thenar region and diagnosed “S/P trauma left thumb;
persistent pain, left thumb.”
On January 22, 2010 Dr. Greenfield again found swelling in the thenar region of the left
thumb, which was quite tender and diagnosed “[posttrauma] to the left thumb September 10,
2009;” persistent pain in the left thumb; and possible ligament damage to the left thumb. X-rays
showed evidence of mild carpometacarpal (CMC) osteoarthritis. He recommended a magnetic
resonance imaging (MRI) scan of the left thumb.2
On March 1, 2010 Dr. Greenfield reported that appellant had slight loss of range of
motion at the CMC and metacarpophalangeal (MCP) joints and tenderness over the thenar mass.
He reviewed the results of a February 22, 2010 MRI scan, which revealed evidence of
osteoarthritis of the CMC and MCP joints of the left thumb.
On April 2, 2010 OWCP accepted the claim for left thumb sprain. It informed appellant
that his claim was not accepted for osteoarthritis or aggravation of osteoarthritis.
In a letter to OWCP dated May 1, 2010, appellant contended that his injury was more
serious than a sprain. He indicated that he was providing records related to a June 18, 2009 neck
injury.3
By letter dated May 12, 2010, OWCP informed appellant that the evidence of record was
insufficient to establish that his claim should be accepted for additional diagnosed conditions. It
advised him to submit a medical report with a diagnosis and a rationalized medical opinion
explaining how the diagnosed osteoarthritis was causally related to the accepted September 10,
2009 incident.
In a July 12, 2010 letter, OWCP responded to appellant’s July 9, 2010 voice mail, in
which he stated that he had undergone left hand surgery. If informed him that the surgery was
not authorized and that a sprain would not result in a need for surgical intervention. Appellant
was advised to submit additional medical evidence in support of his claim.
Appellant submitted an April 13, 2010 report from Dr. MaryAnne Bhajwani, a treating
physician, regarding his June 18, 2009 neck injury. In a June 4, 2010 disability slip, Dr. Nagmo
2

The record contains a report of a February 22, 2010 MRI scan of the left thumb.

3

Appellant’s June 18, 2009 claim (File No. xxxxxx682) was accepted for neck sprain.

2

Fatakhova, a Board-certified physiatrist, stated that he would be unable to work until
August 31, 2010.
In a June 23, 2010 report, Dr. Richard A. Brown, a Board-certified orthopedic surgeon,
provided a history of injury and examination findings. He stated that there were no medical
records available for his review. On examination, Dr. Brown found “evidence of degenerative
change about the distal interphalangeal joints.” There was slight tenderness to palpation about
the basilar joint of the left thumb, but no significant crepitus. Regarding the left thumb
metatarsophalangeal, there was some tenderness to palpation radioulnarly and marked
predominant tenderness palmarly. There was thickening of the flexor tendon with flexion and
extension, with very early triggering. Interphalangeal and MCP joint motion was 40 degrees and
35 degrees, respectively. An MRI scan report reflected evidence of degenerative joint disease
(DJD) about the CMC and MCP joints. Dr. Brown diagnosed thumb pain with probable
elements of trigger thumb and DJD. He recommended that appellant be restricted from any
repetitive gripping, grasping or holding on the left side. Dr. Brown stated: “If, in fact, the
majority of the problem is from the flexor tendon, then it is likely to be related to his job
activities. If the majority of the problem is osteoarthritis, then obviously this is industrial
aggravation.”
In a letter dated July 29, 2010, OWCP informed Dr. Brown that appellant’s claim had not
been accepted for trigger thumb or osteoarthritis and that appellant would have to file a new
claim if he believed that there was a causal relationship between those conditions and his federal
employment. It also asked Dr. Brown for his opinion as to whether appellant still suffered
residuals from his accepted left thumb sprain.
On July 14, 2010 Dr. Brown diagnosed trigger thumb and likely synovitis. He did not
address the cause of the diagnosed conditions.
On August 17, 2010 appellant filed an occupational disease claim (Form CA-2). He
repeated the allegations contained in his September 15, 2009 CA-1 form claim, namely, that he
injured his left thumb when he tripped and fell on his hands on September 10, 2009.
In a letter dated August 30, 2010, OWCP informed appellant that the evidence of record
was insufficient to warrant an expansion of his claim to include left thumb DJD and left trigger
thumb, as these conditions were usually associated with cumulative injuries. It advised him to
submit a medical report explaining how these diagnosed conditions could have resulted from the
September 10, 2009 incident.
Appellant submitted a July 26, 2010 report from Dr. Richard M. Thunder, a Boardcertified orthopedic surgeon. Dr. Thunder provided examination findings related to appellant’s
cervical condition and diagnosed cervical spondylosis compounded by cervical strain
superimposed.
On August 30, 2010 appellant withdrew his occupational disease claim in File No.
xxxxxx025. He contended that his September 10, 2009 injury resulted in a trigger thumb and
DJD, rather than a sprain. Appellant stated that he never had any problems with his thumb prior

3

to the accepted incident and requested that his claim be expanded to include DJD and trigger
thumb.
By decision dated September 30, 2010, OWCP denied appellant’s request to expand his
claim to include DJD and trigger thumb. It found that the evidence did not contain a rationalized
medical opinion explaining a causal relationship between the diagnosed DJD and trigger thumb
conditions and the accepted injury.
On October 5, 2010 appellant requested an oral hearing. In a notice dated December 12,
2010, OWCP informed him that a telephonic hearing would be held on January 19, 2011 at 2:00
p.m. eastern time and that he should be sure to be available to proceed at that time. Appellant
was provided with a toll free number, which he was advised to call a few minutes before the time
scheduled for the hearing. He was also given a pass code, which he was told to enter when
prompted in order to connect him to the telephonic hearing, along with the hearing representative
and the court reporter. There is no evidence in the record indicating that appellant contacted the
Branch of Hearings and Review at the designated time.
By decision dated February 15, 2011, an OWCP hearing representative found that
appellant had abandoned his request for a hearing because he failed to appear at the designated
time and there was no indication in the file that he contacted OWCP prior or subsequent to the
scheduled hearing to explain his failure to appear.
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he bears the burden of proof to establish that the condition is causally
related to the employment injury.4 To establish a causal relationship between the condition
claimed, as well as any attendant disability and the employment event or incident, an employee
must submit rationalized medical evidence based on a complete medical and factual background
supporting such a causal relationship.5 Causal relationship is a medical issue and the medical
evidence required to establish a causal relationship is rationalized medical evidence.6
Rationalized medical evidence is evidence which includes a physician’s rationalized medical
opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by rationalized medical evidence explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7 Neither the fact that a disease or condition manifests itself during a

4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Jennifer Atkerson, 55 ECAB 317 (2004).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000).

4

period of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents, is sufficient to establish causal relationship.8
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for a left thumb sprain. Appellant contends that his
claim should be expanded to include additional conditions, including left thumb DJD and left
trigger thumb. The medical evidence fails to establish a causal relationship between his newly
diagnosed conditions and the accepted September 10, 2009 injury. Therefore, the Board finds
that OWCP properly denied appellant’s request to expand his claim.
On December 16, 2009 Dr. Greenfield provided a history of injury and examination
findings and diagnosed “S/P trauma left thumb; persistent pain, left thumb.” On January 22,
2010 he noted radiographic evidence of mild CMC osteoarthritis. On March 1, 2010
Dr. Greenfield reported that appellant had slight loss of range of motion at the CMC and MCP
joints and tenderness over the thenar mass. He reviewed the results of a February 22, 2010 MRI
scans, which revealed evidence of osteoarthritis of the CMC and MCP joints of the left thumb.
None of Dr. Greenfield’s reports contains a definitive diagnosis9 or an opinion as to the cause of
appellant’s condition. Medical evidence which does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value.10
In his June 23, 2010 report, Dr. Brown provided examination findings and diagnosed
thumb pain with probable elements of trigger thumb and DJD. He speculated: “If, in fact, the
majority of the problem is from the flexor tendon, then it is likely to be related to his job
activities. If the majority of the problem is osteoarthritis, then obviously this is industrial
aggravation.” On July 14, 2010 Dr. Brown diagnosed trigger thumb and likely synovitis, but he
did not address the cause of the diagnosed conditions. His reports are deficient on several
counts. They do not contain a definitive diagnosis. Moreover, Dr. Brown’s opinion in both
instances is vague, speculative and lacking in medical rationale explaining the nature of the
relationship between the diagnosed conditions and the accepted incident.11 The Board has
consistently held that a medical opinion not fortified by rationale is of diminished probative
value.12 Therefore, Dr. Brown’s reports are insufficient to establish appellant’s claim to expand
the scope of accepted conditions.13
Reports and disability slips relating to appellant’s cervical condition are irrelevant to the
issue at hand. The remaining medical evidence of record, which includes reports of MRI scans
8

Ernest St. Pierre, 51 ECAB 623 (2000).

9

The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. C.F.,
Docket No. 08-1102 (issued October 10, 2008).
10

Michael E. Smith, 50 ECAB 313 (1999).

11

Joe L. Wilkerson, 47 ECAB 604 (1996); Alberta S. Williamson, 47 ECAB 569 (1996).

12

Cecilia M. Corley, 56 ECAB 662 (2005).

13

Smith, supra note 10.

5

and x-rays that do not contain an opinion on causal relationship, is insufficient to establish
appellant’s claim.
The Board finds that appellant has failed to meet his burden of proof to establish that the
additional thumb conditions claimed are causally related to the accepted employment injury.14
The fact that a condition is mentioned in a medical report along with other accepted conditions
does not infer that it is related to the work injury. An award of compensation may not be based
on surmise, conjecture, speculation or upon appellant’s own belief that there was a causal
relationship between his claimed condition and his employment.15 Accordingly, OWCP properly
limited the accepted conditions to left thumb sprain.
On appeal, appellant contends that his chronic joint disease is a result of the accepted
incident. For reasons stated, the Board finds the medical evidence insufficient to establish his
claim for additional medical conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that before review under section 8128(a), a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of
that section is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.16
The hearing request must be sent within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.17
OWCP’s procedures provide that a hearing can be considered abandoned only under very
limited circumstances. Three conditions must be present, namely: the claimant has not
requested a postponement; the claimant has failed to appear at a scheduled hearing; and the
claimant has failed to provide any notification for such failure within 10 days of the scheduled
date of the hearing. Under these circumstances, the Branch of Hearings and Review will issue a
formal decision finding that the claimant has abandoned his or her request for a hearing and
return the case to the district office.18

14

Jaja K. Asaramo, supra note 4.

15

Patricia J. Glenn, 53 ECAB 159 (2001).

16

5 U.S.C. § 8124(b)(1).

17

20 C.F.R. § 10.616(a).

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).

6

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly found that appellant abandoned his request for an
oral hearing.
Appellant timely requested an oral hearing. OWCP properly advised him that a
telephonic hearing would be held on January 19, 2011 at 2:00 p.m. eastern time. Appellant was
given information as to how to contact the hearing representative on the date in question,
including the toll free number and the pass code. The record does not reflect and he does not
allege, that he requested postponement of the hearing prior to the scheduled date of the hearing.
Appellant did not appear for the oral hearing. Neither did he provide any notification for
the failure to appear within 10 days after the scheduled date of the hearing. Appellant’s failure to
provide any notification, together with his failure to appear at the scheduled hearing (by
contacting the hearing representative by telephone), constituted abandonment of his request for a
hearing and the Board finds that OWCP properly so determined.
On appeal, appellant states that he was home at the time of the scheduled hearing, but that
he received no call or message. As noted, however, it was his burden to provide notification for
his failure to attend the hearing within 10 days of the scheduled date of the hearing. For reasons
stated, the Board affirms OWCP’s February 15, 2011 decision.
CONCLUSION
The Board finds that appellant failed to establish that his claim should be expanded to
include additional left hand conditions due to the accepted employment injury. The Board
further finds that he abandoned his request for an oral hearing.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
February 15, 2011 and September 30, 2010 decisions are affirmed.
Issued: November 9, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

